DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1-7 & 11, drawn to a process and an apparatus or means specifically designed for carrying out the said process, namely a computer and a program executed by that computer.
Group II, Claims 8 & 9, drawn to a process and an apparatus or means specifically designed for carrying out the said process, namely a press and a method of using that press.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Claim 1, Ln 6-7, “a second motion generator configured to generate a second motion from the first motion based on the change in the load”, and 
Regarding Claim 8, Ln 8-10, “a second motion generator configured to generate a second motion from the first motion based on a change in the load exerted on the slide in press molding using the first motion”, and 
Regarding Claim 9, Ln 4-5, “a second motion is generated from a first motion based on a change in load exerted on the slide in press molding using the first motion”, and 
Regarding Claim 11, Ln 5-6, “second motion is generated from a first motion based on the basis of a change in load exerted on the slide in press molding using the first motion”
Lack unity of invention exists based upon an a posteriori comparison of the instant application with the prior art, namely Kawakami, (US 5,673,615), hereinafter Kawakami, which discloses a second motion (Col 3, 13-17: descending the slide to a lower dead point) based on a change in load  exerted on the slide in press molding (Col 3, 8-10: detecting a pressure) using the first motion (Col 3, Ln 5-6: descending the said slide from a descending zone into a forming zone).  In light of the prior art, Kawakami, no special technical feature exists, and therefore the claims do not exhibit a unity of invention, because technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art, do not exist. 
A call was made to P. Hilsmier on 27APR2021 but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870.  The examiner can normally be reached on M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED C HAMMERS/
Examiner
Art Unit 3725




/SHELLEY M SELF/           Supervisory Patent Examiner, Art Unit 3725